Exhibit 10.1

PLACEMENT AGENCY AGREEMENT




Dawson James Securities, Inc.

1 North Federal Highway

Boca Raton, Florida 33432

January 13, 2017

Ladies and Gentlemen:

This letter (this “Agreement”) constitutes the agreement between Uranium
Resources, Inc. a Delaware corporation (the “Company”) and Dawson James
Securities, Inc. (“Dawson” or the “Placement Agent”) pursuant to which Dawson
shall serve as the exclusive placement agent (the “Services”) for the Company,
on a reasonable “best efforts” basis, in connection with the proposed offer and
placement (the “Offering”) by the Company of its Securities (as defined Section
3 of this Agreement). The Company expressly acknowledges and agrees that
Dawson’s obligations hereunder are on a reasonable “best efforts” basis only and
that the execution of this Agreement does not constitute a commitment by Dawson
to purchase the Securities and does not ensure the successful placement of the
Securities or any portion thereof or the success of Dawson placing the
Securities.    

1.

Appointment of Dawson James Securities, Inc. as Exclusive Placement Agent.

On the basis of the representations, warranties, covenants and agreements of the
Company herein contained, and subject to all the terms and conditions of this
Agreement, the Company hereby appoints the Placement Agent as its exclusive
placement agent in connection with a distribution of its Securities to be
offered and sold by the Company pursuant to a registration statement filed under
the Securities Act of 1933, as amended (the “Securities Act”) on Form S-3 (File
No. 333-196880), and Dawson agrees to act as the Company’s exclusive Placement
Agent.  Pursuant to this appointment, the Placement Agent will solicit offers
for the purchase of or attempt to place all or part of the Securities of the
Company in the proposed Offering.  Until the final closing or earlier upon
termination of this Agreement pursuant to Section 5 hereof, the Company shall
not, without the prior written consent of the Placement Agent, solicit or accept
offers to purchase the Securities other than through the Placement Agent.  The
Company acknowledges that the Placement Agent will act as an agent of the
Company and use its reasonable “best efforts” to solicit offers to purchase the
Securities from the Company on the terms, and subject to the conditions, set
forth in the Prospectus (as defined below). The Placement Agent shall use
commercially reasonable efforts to assist the Company in obtaining performance
by each Purchaser whose offer to purchase Securities has been solicited by the
Placement Agent, but the Placement Agent shall not, except as otherwise provided
in this Agreement, be obligated to disclose the identity of any potential
purchaser or have any liability to the Company in the event any such purchase is
not consummated for any reason. Under no circumstances will the Placement Agent
be obligated to underwrite or purchase any Securities for its own account and,
in soliciting purchases of the Securities, the Placement Agent shall act solely
as an agent of the Company.  The Services provided pursuant to this Agreement
shall be on an “agency” basis and not on a “principal” basis.

The Placement Agent will solicit offers for the purchase of the Securities in
the Offering at such times and in such amounts as the Placement Agent deems
advisable. The Company shall have the sole right to accept offers to purchase
Securities and may reject any such offer, in whole or in part.  The Placement
Agent may retain other brokers or dealers to act as sub-agents on its behalf in
connection with the Offering and may pay any sub-agent a solicitation fee with
respect to any Securities placed by it.  The Company and Placement Agent shall
negotiate the timing and terms of the Offering and acknowledge that the Offering
and the provision of Placement Agent services related to the Offering are
subject to market conditions and the receipt of all required related clearances
and approvals.

2.

Fees; Expenses; Other Arrangements.

A.

Placement Agent’s Fee.   As compensation for services rendered, the Company
shall pay to the Placement Agent in cash by wire transfer in immediately
available funds to an account or accounts designated by the





 




--------------------------------------------------------------------------------

Placement Agent an amount (the “Placement Fee”) equal to seven percent (7.0%) of
the aggregate gross proceeds received by the Company from the sale of the
Securities (excluding any proceeds from the exercise of warrants), at the
closing (the “Closing” and the date on which the Closing occurs, the “Closing
Date”). The Company further agrees that, in addition to the Placement Fee
payable pursuant to this Section, on the Closing Date it shall pay to the
Placement Agent, by deduction from the net proceeds of the Offering contemplated
herein, a non-accountable expense allowance equal to one percent (1%) of the
gross proceeds received by the Company from the sale of the Securities
(excluding any proceeds from the exercise of the warrants).

B.

Offering Expenses. The Company will be responsible for and will pay all expenses
relating to the Offering, including, without limitation, (a) all filing fees and
expenses relating to the registration of the Securities with the Commission; (b)
all FINRA Public Offering filing fees; (c) all fees and expenses relating to the
listing of the Company’s common stock on the Nasdaq Stock Market; (d) all fees,
expenses and disbursements relating to the registration, qualification or
exemption of the Securities under the securities laws of such foreign
jurisdictions as Dawson may reasonably designate; (e) the costs of all mailing
and printing of the Offering documents; (f) transfer and/or stamp taxes, if any,
payable upon the transfer of Securities from the Company to Investors; and (g)
the fees and expenses of the Company’s accountants; provided, however, that
except as provided in this Section 2.B, the Placement Agent shall pay its own
costs and expenses, including without limitation the fees and disbursements of
its counsel. The Placement Agent may deduct from the net proceeds of the
Offering payable to the Company on the Closing Date the expenses set forth
herein to be paid by the Company to the Placement Agent, provided, however, that
in the event that the Offering is terminated, the Company agrees to reimburse
the Placement Agent pursuant to Section 5 hereof.

3.

Description of the Offering.  

The Securities to be offered directly to various investors (each, an “Investor”
or “Purchaser” and, collectively, the “Investors” or the “Purchasers”) in the
Offering shall consist of 1,399,140 shares of the Company’s common stock, par
value, $0.001 per share (the “Common Stock” or “Shares”), and in lieu of
additional shares of the Company’s Common Stock for Investors that would
otherwise beneficially own (as determined in accordance with Section 13(d) of
the Exchange Act and the Exchange Act Regulations promulgated thereunder) in
excess of 4.99% of the Company’s Common Stock, pre-funded warrants to purchase
3,426,731 shares of the Company’s Common Stock

(the “Pre-Funded Warrants”). The Shares and Pre-Funded Warrants to be offered in
the Offering shall be referred to as the Securities. The purchase price for one
Share shall be $2.01 (the “Share Purchase Price”). The purchase price for one
Pre-Funded Warrant shall be $2.00 (the “Pre-Funded Warrant Purchase Price”), and
the exercise price of each Pre-Funded Warrant shall be $0.01 per share.  If the
Company shall default in its obligations to deliver Securities to a Purchaser
whose offer it has accepted and who has tendered payment, the Company shall
indemnify and hold the Placement Agents harmless against any loss, claim, damage
or expense arising from or as a result of such default by the Company under this
Agreement.

4.

Delivery and Payment; Closing.

Settlement of the Securities purchased by an Investor shall be made by 5:00 p.m.
on the Closing Date by wire transfer in federal (same day) funds, payable to the
order of the Company after delivery of the certificates (in form and substance
satisfactory to the Placement Agent) or via electronic delivery. On the Closing
Date, the Securities to which the Closing relates shall be delivered via The
Depository Trust Company Deposit or Withdrawal at Custodian (DWAC) system for
the accounts of the Placement Agent or through such other means as the parties
may hereafter agree.  The Securities shall be registered in such name or names
and in such authorized denominations as the Placement Agent may request in
writing at least one Business Day prior to the Closing Date. The term “Business
Day” means any day other than a Saturday, a Sunday or a legal holiday or a day
on which banking institutions are authorized or obligated by law to close in New
York, New York.

The Closing shall occur at such place as shall be agreed upon by the Placement
Agent and the Company. In the absence of an agreement to the contrary, each
Closing shall take place at the offices of Schiff Hardin LLP, 901 K Street, NW,
Suite 700, Washington, DC 20001.  Deliveries of the documents with respect to
the purchase of the





2




--------------------------------------------------------------------------------

Securities, if any, shall be made at the offices of Schiff Hardin, LLP, 901 K
Street, NW, Suite 700, Washington, DC 20001 on the Closing Date. All actions
taken at a Closing shall be deemed to have occurred simultaneously.  

5.

Term and Termination of Agreement.

The term of this Agreement will commence upon the execution of this Agreement
and will terminate at the earlier of the Closing of the Offering or 11:59 p.m.
(New York Time) on January 31, 2017.  Notwithstanding anything to the contrary
contained herein, any provision in this Agreement concerning or relating to
confidentiality, indemnification, contribution, advancement, the Company’s
representations and warranties and the Company’s obligations to pay fees and
reimburse expenses will survive any expiration or termination of this Agreement.
  If any condition specified in Section 8 is not satisfied when and as required
to be satisfied, this Agreement may be terminated by the Placement Agent by
notice to the Company at any time on or prior to a Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that those portions of this Agreement specified in Section 19
shall at all times be effective and shall survive such
termination. Notwithstanding anything to the contrary in this Agreement, in the
event that this Agreement shall not be carried out for any reason whatsoever,
within the time specified herein or any extensions thereof pursuant to the terms
herein, the Company shall be obligated to pay to the Placement Agent its actual
and accountable out-of-pocket expenses as provided for in Section 2.B. above and
upon demand the Company shall pay the full amount thereof to the Placement
Agent.

6.

Permitted Acts.   

Nothing in this Agreement shall be construed to limit the ability of the
Placement Agent, its officers, directors, employees, agents, associated persons
and any individual or entity “controlling,” controlled by,” or “under common
control” with the Placement Agent (as those terms are defined in Rule 405 under
the Securities Act) to conduct its business including without limitation the
ability to pursue, investigate, analyze, invest in, or engage in investment
banking, financial advisory or any other business relationship with any
individual or corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or subdivision thereof) or other entity of any kind.  

7.

Representations, Warranties and Covenants of the Company.

As of the date and time of the execution of this Agreement, the Closing Date and
the Initial Sale Time (as defined herein), the Company represents, warrants and
covenants to the Placement Agent, other than as disclosed in any of its filings
with the Securities and Exchange Commission (the “Commission”), that:

A.

Registration Matters.

i.

The Company has filed with the Commission a registration statement on Form S-3
(File No. 333-196880), including a related prospectus, for the registration of
the Securities under the Securities Act, and the rules and regulations
thereunder (the “Securities Act Regulations”).  The registration statement has
been declared effective under the Securities Act by the Commission.  The
“Registration Statement,” as of any time, means such registration statement as
amended by any post-effective amendments thereto to such time, including the
exhibits and any schedules thereto at such time, the documents incorporated or
deemed to be incorporated by reference therein at such time under the Securities
Act and the documents otherwise deemed to be a part thereof as of such time
pursuant to Rule 430A (“Rule 430A”) or Rule 430B under the Securities Act
Regulations (“Rule 430B”); provided, however, that the “Registration Statement”
without reference to a time means such registration statement as amended by any
post-effective amendments thereto as of the time of the first contract of sale
for the Securities, which time shall be considered the “new effective date” of
such registration statement with respect to the Securities within the meaning of
paragraph (f)(2) of Rule 430B, including the exhibits and schedules thereto as
of such time, the documents incorporated or deemed incorporated by reference
therein at such time pursuant the Securities Act and the documents otherwise
deemed to be a part thereof as of such time pursuant to the Rule 430A or Rule
430B.  Any registration statement filed pursuant to Rule 462(b) of the
Securities Act Regulations is hereinafter called the “Rule 462(b) Registration
Statement,” and after such filing the term “Registration





3




--------------------------------------------------------------------------------

Statement” shall include the Rule 462(b) Registration Statement. The prospectus
set forth in the Registration Statement in the form first used to confirm sales
of the Securities (or in the form first made available to the Placement Agent by
the Company to meet requests of purchasers pursuant to Rule 173 under the
Securities Act), is hereinafter referred to, collectively, as the “Prospectus,”
and the term “Preliminary Prospectus” means the preliminary form of the
Prospectus dated January 12, 2017.  

ii.

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” (or other references of
like import) in the Registration Statement, any Preliminary Prospectus or the
Prospectus shall be deemed to include all such financial statements and
schedules and other information incorporated or deemed incorporated by reference
in the Registration Statement, such Preliminary Prospectus or the Prospectus, as
the case may be, prior to the execution and delivery of this Agreement; and all
references in this Agreement to amendments or supplements to the Registration
Statement, any Preliminary Prospectus or the Prospectus shall be deemed to
include the filing of any document under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and the rules and regulations thereunder (the
“Exchange Act Regulations”), incorporated or deemed to be incorporated by
reference in the Registration Statement, such Preliminary Prospectus or the
Prospectus, as the case may be, at or after the execution and delivery of this
Agreement.

iii.

The term “Disclosure Package” means (i) the Preliminary Prospectus, as most
recently amended or supplemented immediately prior to the Initial Sale Time (as
defined herein), (ii) the Issuer Free Writing Prospectuses (as defined below),
if any, identified in Schedule I hereto, and (iii) any other Free Writing
Prospectus (as defined below) that the parties hereto shall hereafter expressly
agree to treat as part of the Disclosure Package.

iv.

The term “Issuer Free Writing Prospectus” means any issuer free writing
prospectus, as defined in Rule 433 of the Securities Act Regulations.  The term
“Free Writing Prospectus” means any free writing prospectus, as defined in Rule
405 of the Securities Act Regulations.

v.

Neither the Company nor any of the Subsidiaries (as defined herein), nor any of
their respective affiliates, officers, directors or any beneficial owner of 5%
or more of the Company's securities, (i) is required to register as a “broker”
or “dealer” in accordance with the provisions of the Exchange Act or the
Exchange Act Regulations, or (ii) has any direct or indirect affiliation or
association with any member firm of Financial Industry Regulatory Authority,
Inc. (“FINRA”) (as determined in accordance with the rules and regulations of
FINRA).

vi.

Any Preliminary Prospectus when filed with the Commission, and the Registration
Statement as of each effective date and as of the date hereof, complied or will
comply, and the Prospectus and any further amendments or supplements to the
Registration Statement, any Preliminary Prospectus or the Prospectus will, when
they become effective or are filed with the Commission, as the case may be,
comply, in all material respects, with the requirements of the Securities Act
and the Securities Act Regulations; and the documents incorporated by reference
in the Registration Statement, any Preliminary Prospectus or the Prospectus
complied, and any further documents so incorporated will comply, when filed with
the Commission, in all material respects to the requirements of the Exchange Act
and Exchange Act Regulations.

vii.

The issuance by the Company of the Securities and the shares of Common Stock
underlying the Pre-Funded Warrants (the “Warrant Shares”) has been registered
under the Securities Act. The Securities will be issued pursuant to the
Registration Statement and each of the Securities will be freely transferable
and freely tradable by each of the Investors or the Placement Agent, as
applicable, without restriction, unless otherwise restricted by applicable law
or regulation.

B.

Stock Exchange Listing. The Shares and Warrant Shares are approved for listing
on the Nasdaq Stock Market (the “Exchange”) and the Company has taken no action
designed to, or likely to have the effect of,





4




--------------------------------------------------------------------------------

delisting the shares of Common Stock from the Exchange, nor has the Company
received any notification that the Exchange is contemplating terminating such
listing, except as disclosed in the SEC Reports (as defined below).

C.

No Stop Orders, etc. Neither the Commission nor, to the Company's knowledge, any
state regulatory authority has issued any order preventing or suspending the use
of the Registration Statement, any Preliminary Prospectus or the Prospectus or
has instituted or, to the Company's knowledge, threatened to institute, any
proceedings with respect to such an order. The Company has complied with each
request (if any) from the Commission for additional information.

D.

Subsidiaries. The Company's subsidiaries have been duly incorporated and are
validly existing as entities in good standing under the laws of jurisdictions of
their respective organization, with power and authority to own, lease and
operate their respective properties and conduct their respective businesses as
described in the Preliminary Prospectus, and have been duly qualified as foreign
corporations for the transaction of business and are in good standing under the
laws of each other jurisdictions in which they own or lease properties or
conduct any business so as to require such qualification, except where the
failure so to qualify or be in good standing would not have a Material Adverse
Change (as defined below); all of the issued and outstanding capital stock (or
other ownership interests) of such subsidiaries has been duly and validly
authorized and issued, is fully paid and non-assessable and is owned, directly
and indirectly, by the Company free and clear of any security interest,
mortgage, pledge, lien, encumbrance, claim or equity. Unless otherwise set
forth, all references in this Section 7 to the “Company” shall include
references to all such subsidiaries.

E.

Disclosures in Registration Statement.

i.

Compliance with Securities Act and 10b-5 Representation.

(a)

Each of the Registration Statement and any post-effective amendment thereto, at
the time it became effective, complied in all material respects with the
requirements of the Securities Act and the Securities Act Regulations. The
Preliminary Prospectus and the Prospectus, at the time each was filed with the
Commission, complied in all material respects with the requirements of the
Securities Act and the Securities Act Regulations. The Preliminary Prospectus
delivered to the Placement Agent for use in connection with this Offering and
the Prospectus was or will be identical to the electronically transmitted copies
thereof filed with the Commission pursuant to EDGAR, except to the extent
permitted by Regulation S-T.

(b)

Neither the Registration Statement nor any amendment thereto, at its effective
time, as of 7:30 a.m. (Eastern time) on the date of this Agreement (the “Initial
Sale Time”), at the Closing Date, contained, contains or will contain an untrue
statement of a material fact or omitted, omits or will omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading; provided, however, that this representation and warranty shall
not apply to statements made or statements omitted in reliance upon and in
conformity with written information furnished to the Company with respect to the
Placement Agent by the Placement Agent expressly for use in the Registration
Statement or any amendment thereof or supplement thereto. The parties
acknowledge and agree that such information provided by or on behalf of any
Placement Agent consists solely of the following disclosure contained in the
following paragraphs in the “Plan of Distribution” section of the Prospectus:
(i) the name of the Placement Agent, and (ii) the information under the
subsection “Fees and Expenses”.

(c)

The Disclosure Package, as of the Initial Sale Time, at the Closing Date, did
not, does not and will not include an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
and each Issuer Free Writing Prospectus does not conflict with the information
contained in the Registration Statement, any Preliminary Prospectus, or the
Prospectus, and each such Issuer Free Writing Prospectus, as supplemented by and
taken together with the Preliminary Prospectus as of the Initial Sale Time, did
not include an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that





5




--------------------------------------------------------------------------------

this representation and warranty shall not apply to statements made or
statements omitted in reliance upon and in conformity with written information
furnished to the Company with respect to the Placement Agent by the Placement
Agent expressly for use in the Registration Statement, the Preliminary
Prospectus or the Prospectus or any amendment thereof or supplement thereto. The
parties acknowledge and agree that such information provided by or on behalf of
any Placement Agent consists solely of the following disclosure contained in the
following paragraphs in the “Plan of Distribution” section of the Prospectus:
(i) the name of the Placement Agent, and (ii) the information under the
subsection “Fees and Expenses” (the “Placement Agent’s Information”); and

(d)

 Neither the Prospectus nor any amendment or supplement thereto, as of its issue
date, at the time of any filing with the Commission pursuant to Rule 424(b), at
the Closing Date, included, includes or will include an untrue statement of a
material fact or omitted, omits or will omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to the Placement Agent's
Information.

ii.

Disclosure of Agreements. The agreements and documents described in the
Registration Statement, the Disclosure Package and the Prospectus conform in all
material respects to the descriptions thereof contained therein and there are no
agreements or other documents required by the Securities Act and the Securities
Act Regulations to be described in the Registration Statement, the Disclosure
Package and the Prospectus or to be filed with the Commission as exhibits to the
Registration Statement, that have not been so described or filed. Each agreement
or other instrument (however characterized or described) to which the Company is
a party or by which it is or may be bound or affected and (i) that is referred
to in the Registration Statement, the Disclosure Package and the Prospectus, and
(ii) is material to the Company's business, has been duly authorized and validly
executed by the Company, is in full force and effect in all material respects
and is enforceable against the Company and, to the Company's knowledge, the
other parties thereto, in accordance with its terms, except (x) as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors' rights generally, (y) as enforceability of any
indemnification or contribution provision may be limited under the federal and
state securities laws, and (z) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to the equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought. None of such agreements or instruments has been assigned by the
Company, and neither the Company nor, to the Company's knowledge, any other
party is in default thereunder and, to the Company's knowledge, no event has
occurred that, with the lapse of time or the giving of notice, or both, would
constitute a default thereunder, except as disclosed in the Registration
Statement, the Disclosure Package and the Prospectus. To the Company's
knowledge, performance by the Company of the material provisions of such
agreements or instruments will not result in a violation of any existing
applicable law, rule, regulation, judgment, order or decree of any governmental
agency or court, domestic or foreign, having jurisdiction over the Company or
any of its assets or businesses (each, a “Governmental Entity”), including,
without limitation, those relating to environmental laws and regulations.

iii.

Prior Securities Transactions. Since January 1, 2015, no securities of the
Company have been sold by the Company or by or on behalf of, or for the benefit
of, any person or persons controlling, controlled by or under common control
with the Company, except as disclosed in the Registration Statement, the
Disclosure Package and the Preliminary Prospectus.

iv.

Regulations. The disclosures in the Registration Statement, the Disclosure
Package and the Prospectus concerning the effects of federal, state, local and
all foreign regulation on the Offering and the Company's business as currently
contemplated are correct in all material respects and no other such regulations
are required to be disclosed in the Registration Statement, the Disclosure
Package and the Prospectus which are not so disclosed.





6




--------------------------------------------------------------------------------



v.

Changes after Dates in Registration Statement.

(a)

No Material Adverse Change. Since the respective dates as of which information
is given in the Registration Statement, the Disclosure Package and the
Prospectus, except as otherwise specifically stated therein: (i) there has been
no material adverse change in the financial position or results of operations of
the Company, nor any change or development that, singularly or in the aggregate,
would involve a material adverse change or a prospective material adverse
change, in or affecting the condition (financial or otherwise), results of
operations, business, assets or prospects of the Company (a “Material Adverse
Change”); (ii) there have been no material transactions entered into by the
Company, other than as contemplated pursuant to this Agreement; and (iii) no
officer or director of the Company has resigned from any position with the
Company.

(b)

Recent Securities Transactions, etc. Subsequent to the respective dates as of
which information is given in the Registration Statement, the Disclosure Package
and the Prospectus, and except as may otherwise be indicated or contemplated
herein or disclosed in the Registration Statement, the Disclosure Package and
the Prospectus, the Company has not: (i) issued any securities (other than (i)
grants under any stock compensation plan and (ii) shares of common stock issued
upon exercise or conversion of option, warrants or convertible securities
described in the Registration Statement, the Disclosure Package and the
Prospectus) or incurred any liability or obligation, direct or contingent, for
borrowed money; or (ii) declared or paid any dividend or made any other
distribution on or in respect to its capital stock.

F.

Independent Accountants. To the knowledge of the Company, Hein & Associates LLP,
the Company’s independent registered public accounting firm, during such time as
such firms were engaged by the Company (collectively, the “Auditors”), each was
an independent registered public accounting firm as required by the Securities
Act and the Securities Act Regulations and the Public Company Accounting
Oversight Board. During such time period in which the Auditors served as the
Company's independent registered public accounting firm, the Auditors did not or
have not, during the periods covered by the financial statements included in the
Registration Statement, the Disclosure Package and the Prospectus, provided to
the Company any non-audit services, as such term is used in Section 10A(g) of
the Exchange Act.

G.

SEC Reports; Financial Statements, etc. The Company has complied in all material
respects with requirements to file all reports, schedules, forms, statements and
other documents required to be filed by it under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments. The financial
statements, including the notes thereto and supporting schedules included in the
Registration Statement, the Disclosure Package and the Prospectus, fairly
present in all material respects the financial position and the results of
operations of the Company at the dates and for the periods to which they apply;
and such financial statements have been prepared in conformity with GAAP,
consistently applied throughout the periods involved (provided that unaudited
interim financial statements are subject to year-end audit adjustments that are
not expected to be material in the aggregate and do not contain all footnotes
required by GAAP); and the supporting schedules included in the Registration
Statement present fairly in all material respects the information





7




--------------------------------------------------------------------------------

required to be stated therein. Except as included therein, no historical or pro
forma financial statements are required to be included in the Registration
Statement, the Disclosure Package or the Prospectus under the Securities Act or
the Securities Act Regulations. The pro forma and pro forma as adjusted
financial information and the related notes, if any, included in the
Registration Statement, the Disclosure Package and the Prospectus have been
properly compiled and prepared in accordance with the applicable requirements of
the Securities Act and the Securities Act Regulations and present fairly in all
material respects the information shown therein, and the assumptions used in the
preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transactions and circumstances referred to
therein. All disclosures contained in the Registration Statement, the Disclosure
Package or the Prospectus regarding “non-GAAP financial measures” (as such term
is defined by the rules and regulations of the Commission), if any, comply with
Regulation G of the Exchange Act and Item 10 of Regulation S-K of the Securities
Act, to the extent applicable. Each of the Registration Statement, the
Disclosure Package and the Prospectus discloses all material off-balance sheet
transactions, arrangements, obligations (including contingent obligations), and
other relationships of the Company with unconsolidated entities or other persons
that may have a material current or future effect on the Company's financial
condition, changes in financial condition, results of operations, liquidity,
capital expenditures, capital resources, or significant components of revenues
or expenses. Except as disclosed in the Registration Statement, the Disclosure
Package and the Prospectus, (a) the Company has not incurred any material
liabilities or obligations, direct or contingent, or entered into any material
transactions other than in the ordinary course of business, (b) the Company has
not declared or paid any dividends or made any distribution of any kind with
respect to its capital stock, (c) there has not been any change in the capital
stock of the Company (other than (i) grants under any stock compensation plan
and (ii) shares of common stock issued upon exercise or conversion of option,
warrants or convertible securities described in the Registration Statement, the
Disclosure Package and the Prospectus), and (d) there has not been any Material
Adverse Change in the Company's long-term or short-term debt.

H.

Authorized Capital; Options, etc. The Company had, at the date or dates
indicated in the Registration Statement, the Disclosure Package and the
Prospectus, the duly authorized, issued and outstanding capitalization as set
forth therein. Based on the assumptions stated in the Registration Statement,
the Disclosure Package and the Prospectus, the Company will have on the Closing
Date the adjusted stock capitalization set forth therein. Except as set forth
in, or contemplated by, the Registration Statement, the Disclosure Package and
the Prospectus, on the Effective Date, as of the Initial Sale Time, on the
Closing Date, there will be no stock options, warrants, or other rights to
purchase or otherwise acquire any authorized, but unissued shares of Common
Stock of the Company or any security convertible or exercisable into shares of
Common Stock of the Company, or any contracts or commitments to issue or sell
shares of Common Stock or any such options, warrants, rights or convertible
securities.

I.

Valid Issuance of Securities, etc.

i.

Outstanding Securities. All issued and outstanding securities of the Company
issued prior to the transactions contemplated by this Agreement have been duly
authorized and validly issued and are fully paid and non-assessable; the holders
thereof have no rights of rescission with respect thereto, and are not subject
to personal liability by reason of being such holders; and none of such
securities were issued in violation of the preemptive rights of any holders of
any security of the Company or similar contractual rights granted by the
Company. The authorized shares of Common Stock, Company preferred stock and
other outstanding securities conform in all material respects to all statements
relating thereto contained in the Registration Statement, the Disclosure Package
and the Prospectus. The offers and sales of the outstanding shares of Common
Stock were at all relevant times either registered under the Securities Act and
the applicable state securities or “blue sky” laws or, based in part on the
representations and warranties of the purchasers of such shares, exempt from
such registration requirements.

ii.

Securities Sold Pursuant to this Agreement. The Securities have been duly
authorized for issuance and sale and, when issued and paid for, will be validly
issued, fully paid and non-assessable; the holders thereof are not and will not
be subject to personal liability by reason of being such holders; the Securities
are not and will not be subject to the preemptive rights of any holders of any
security of the Company or similar contractual rights granted by the Company;
and all corporate action required to be taken for the authorization, issuance
and sale of





8




--------------------------------------------------------------------------------

the Securities has been duly and validly taken. All corporate action required to
be taken for the authorization, issuance and sale of the Securities has been
duly and validly taken; the Securities  have been duly authorized and reserved
for issuance by all necessary corporate action on the part of the Company and
when paid for, if applicable, and issued will  be  validly issued,  fully  paid
 and  non-assessable;  the holders thereof are not and will not be subject to
personal liability by reason of being such holders; and such Securities are not
and will not be subject to the preemptive rights of any holders of any security
of the Company or similar contractual rights granted by the Company. The
Securities conform in all material respects to all statements with respect
thereto contained in the Registration Statement, the Disclosure Package and the
Prospectus.

J.

Registration Rights of Third Parties. Except as set forth in the Registration
Statement, the Disclosure Package and the Prospectus, no holders of any
securities of the Company or any rights exercisable for or convertible or
exchangeable into securities of the Company have the right to require the
Company to register any such securities of the Company under the Securities Act
or to include any such securities in a registration statement to be filed by the
Company (except for any such rights that have been waived).

K.

Validity and Binding Effect of Agreements. This Agreement has been duly and
validly authorized by the Company, and, when executed and delivered, will
constitute, the valid and binding agreement of the Company, enforceable against
the Company in accordance with its respective terms, except: (i) as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors' rights generally; (ii) as enforceability of
any indemnification or contribution provision may be limited under the federal
and state securities laws; and (iii) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to the equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

L.

No Conflicts, etc. The execution, delivery and performance by the Company of
this Agreement, and all ancillary documents, the consummation by the Company of
the transactions herein and therein contemplated and the compliance by the
Company with the terms hereof and thereof do not and will not, with or without
the giving of notice or the lapse of time or both: (i) result in a material
breach of, or conflict with any of the terms and provisions of, or constitute a
material default under, or result in the creation, modification, termination or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company pursuant to the terms of any agreement or instrument to which the
Company is a party; (ii) result in any violation of the provisions of the
Company's Certificate of Incorporation (as the same may be amended or restated
from time to time, the “Charter”) or the by-laws of the Company (as the same may
be amended or restated from time to time, the “Bylaws”); or (iii) violate any
existing applicable law, rule, regulation,  judgment,  order  or  decree  of
 any  Governmental  Entity  as  of  the  date  hereof.

M.

Reserved.

N.

No Defaults; Violations. No material default exists in the due performance and
observance of any term, covenant or condition of any material license, contract,
indenture, mortgage, deed of trust, note, loan or credit agreement, or any other
agreement or instrument evidencing an obligation for borrowed money, or any
other material agreement or instrument to which the Company is a party or by
which the Company may be bound or to which any of the properties or assets of
the Company is subject. The Company is not (i) in violation of any term or
provision of its Charter or Bylaws, or (ii) in violation of any franchise,
license, permit, applicable law, rule, regulation, judgment or decree of any
Governmental Entity applicable to the Company.

O.

Corporate Power; Licenses; Consents.

i.

Except as described in the Registration Statement, the Disclosure Package and
the Prospectus, the Company has all requisite corporate power and authority, and
has all necessary authorizations, approvals, orders, licenses, certificates and
permits of and from all governmental regulatory officials and bodies that it
needs as of the date hereof to conduct its business purpose as described in the
Registration Statement, the Disclosure Package and the Prospectus.





9




--------------------------------------------------------------------------------



ii.

The Company has all corporate power and authority to enter into this Agreement
and to carry out the provisions and conditions hereof, and all consents,
authorizations, approvals and orders required in connection therewith have been
obtained. No consent, authorization or order of, and no filing with, any court,
government agency or other body is required for the valid issuance, sale and
delivery of the Securities and the consummation of the transactions and
agreements  contemplated  by  this Agreement  and as contemplated by the
Registration Statement, the Disclosure Package and the Prospectus, except with
respect to applicable federal and state securities laws and the rules and
regulations of the Financial Industry Regulatory Authority, Inc. (“FINRA”).

P.

Litigation; Governmental Proceedings. There is no material action, suit,
proceeding, inquiry, arbitration, investigation, litigation or governmental
proceeding pending or, to the Company's knowledge, threatened against, or
involving the Company or, to the Company's knowledge, any executive officer or
director which has not been disclosed in the Registration Statement, the
Disclosure Package and the Prospectus or in connection with the Company's
listing application for the additional listing of the Shares on the Exchange.

Q.

Good Standing. The Company has been duly organized and is validly existing as a
corporation and is in good standing under the laws of the State of Delaware as
of the date hereof, and is duly qualified to do business and is in good standing
in each other jurisdiction in which its ownership or lease of property or the
conduct of business requires such qualification, except where the failure to
qualify, singularly or in the aggregate, would not have or reasonably be
expected to result in a Material Adverse Change.

R.

Insurance. The Company carries or is entitled to the benefits of insurance,
with, to the Company's knowledge, reputable insurers, and in such amounts and
covering such risks which the Company believes are reasonably adequate, and all
such insurance is in full force and effect. The Company has no reason to believe
that it will not be able (i) to renew its existing insurance coverage as and
when such policies expire or (ii) to obtain comparable coverage from similar
institutions as may be necessary or appropriate to conduct its business as now
conducted and at a cost that would not result in a Material Adverse Change.

S.

Transactions Affecting Disclosure to FINRA.

i.

Finder's Fees. Except as described in the Registration Statement, the Disclosure
Package and the Prospectus, there are no claims, payments, arrangements,
agreements or understandings relating to the payment of a finder's, consulting
or origination fee by the Company or any executive officer or director of the
Company (each, an  “Insider”) with respect to the sale of the Securities
hereunder or any other arrangements, agreements or understandings of the Company
or, to the Company's knowledge, any of its stockholders that may affect the
Placement Agent’s compensation, as determined by FINRA.

ii.

Payments within Twelve (12) Months. Except as described in the Registration
Statement, the Disclosure Package and the Prospectus, the Company has not made
any direct or indirect payments (in cash, securities or otherwise) to: (i) any
person, as a finder's fee, consulting fee or otherwise, in consideration of such
person raising capital for the Company or introducing to the Company persons who
raised or provided capital to the Company; (ii) any FINRA member; or (iii)  any
person or entity that has any direct or indirect affiliation or association with
any FINRA member, within the twelve (12) months prior to the date hereof, other
than the payment to the Placement Agent as provided hereunder in connection with
the Offering.

iii.

Use of Proceeds. None of the net proceeds of the Offering will be paid by the
Company to any participating FINRA member or its affiliates, except as
specifically authorized herein.

iv.

FINRA Affiliation. There is no (i) officer or director of the Company, (ii)
beneficial owner of 5% or more of any class of the Company's securities or (iii)
beneficial owner of the Company's unregistered equity securities which were
acquired during the 180-day period immediately preceding the filing of the
Registration Statement that is an affiliate or associated





10




--------------------------------------------------------------------------------

person of a FINRA member participating in the Offering (as determined in
accordance with the rules and regulations of FINRA).

v.

Information. To the Company's knowledge, all information provided by the
Company's officers and directors in their FINRA Questionnaires to counsel to the
Placement Agent specifically for use by counsel to the Placement Agent in
connection with its Public Offering System filings (and related disclosure) with
FINRA is true, correct and complete in all material respects.

T.

 Foreign Corrupt Practices Act. Neither the Company nor, to the Company's
knowledge, any director, officer, agent, employee or affiliate of the Company or
any other person acting on behalf of the Company, has, directly or indirectly,
given or agreed to give any money, gift or similar benefit (other than legal
price concessions to customers in the ordinary course of business) to any
customer, supplier, employee or agent of a customer or supplier, or official or
employee of any Governmental Entity or any political party or candidate for
office (domestic or foreign) or other person who was, is, or may be in a
position to help or hinder the business of the Company (or assist it in
connection with any actual or proposed transaction) that (i) might subject the
Company to any damage or penalty in any civil, criminal or governmental
litigation or proceeding, (ii) if not given in the past, might have had a
Material Adverse Change or (iii) if not continued in the future, might adversely
affect the assets, business, operations or prospects of the Company. The Company
has taken reasonable steps to ensure that its accounting controls and procedures
are sufficient to cause the Company to comply in all material respects with the
Foreign Corrupt Practices Act of 1977, as amended.

U.

Compliance with OFAC. Neither of the Company nor, to the Company's knowledge,
any director, officer, agent, employee or affiliate of the Company or any other
person acting on behalf of the Company, is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”), and the Company will not, directly or
indirectly, use the proceeds of the Offering hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.

V.

Money Laundering Laws. The operations of the Company are and have been conducted
at all times in compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all applicable jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any Governmental Entity
(collectively, the “Money Laundering Laws”); and no action, suit or proceeding
by or before any Governmental Entity involving the Company with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

W.

Officers' Certificate. Any certificate signed by any duly authorized officer of
the Company and delivered to you or to Placement Agent Counsel shall be deemed a
representation and warranty by the Company to the Placement Agent as to the
matters covered thereby.

X.

Related Party Transactions. There are no business relationships or related party
transactions involving the Company or any other person required to be described
in the Registration Statement, the Disclosure Package and the Prospectus that
have not been described as required.

Y.

Board of Directors. The qualifications of the persons serving as board members
and the overall composition of the board comply with the Exchange Act, the
Exchange Act Regulations, the Sarbanes-Oxley Act of 2002 and the rules
promulgated thereunder (the “Sarbanes-Oxley Act”) applicable to the Company and
the listing rules of the Exchange. At least one member of the Audit Committee of
the Board of Directors of the Company qualifies as an “audit committee financial
expert,” as such term is defined under Regulation S-K and the listing rules of
the Exchange. In addition, at least a majority of the persons serving on the
Board of Directors qualify as “independent,” as defined under the listing rules
of the Exchange.





11




--------------------------------------------------------------------------------



Z.

Sarbanes-Oxley Compliance.

i.

The Company has developed and currently maintains disclosure controls and
procedures that will comply with Rule 13a-15 or 15d-15 under the Exchange Act
Regulations applicable to it, and such controls and procedures are effective to
ensure that all material information concerning the Company will be made known
on a timely basis to the individuals responsible for the preparation of the
Company's Exchange Act filings and other public disclosure documents.

ii.

The Company is, or at the Initial Sale Time and on the Closing Date will be, in
material compliance with the provisions of the Sarbanes-Oxley Act applicable to
it, and has implemented or will implement such programs and taken reasonable
steps to ensure the Company's future compliance (not later than the relevant
statutory and regulatory deadlines therefor) with all of the material provisions
of the Sarbanes-Oxley Act.

AA.

Accounting Controls. The Company maintains systems of “internal control over
financial reporting” (as defined under Rules 13a-15 and 15d-15 under the
Exchange Act Regulations) that comply with the requirements of the Exchange Act
and have been designed by, or under the supervision of, its principal executive
and principal financial officers, or persons performing similar functions, to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP, including, but not limited to, internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management's general or specific authorizations; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability; (iii)
access to assets is permitted only in accordance with management's general or
specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as disclosed in the
Registration Statement, the Disclosure Package and the Prospectus, the Company
is not aware of any material weaknesses in its internal controls. The Auditors
and the Audit Committee of the Board of Directors of the Company have been
advised of: (i) all significant deficiencies and material weaknesses, if any, in
the design or operation of internal controls over financial reporting which are
known to the Company's management and that have adversely affected or are
reasonably likely to adversely affect the Company' ability to record, process,
summarize and report financial information; and (ii) any fraud, if any, known to
the Company's management, whether or not material, that involves management or
other employees who have a significant role in the Company's internal controls
over financial reporting.

BB.

No Investment Company Status. The Company is not and, after giving effect to the
Offering and the application of the proceeds thereof as described in the
Registration Statement, the Disclosure Package and the Prospectus, will not be,
required to register as an “investment company,” as defined in the Investment
Company Act of 1940, as amended.

CC.

No Labor Disputes. No labor dispute with the employees of the Company exists or,
to the knowledge of the Company, is imminent.

DD.

Intellectual Property Rights. To the Company's knowledge, the Company has, or
can acquire on reasonable terms, ownership of and/or license to, or otherwise
has the right to use, all inventions, know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures), patents and patent rights trademarks, service marks and
trade names, copyrights, (collectively “Intellectual Property”) material to
carrying on its business as described in the Prospectus. The Company has not
received any correspondence relating to (A) infringement or misappropriation of,
or conflict with, any Intellectual Property of a third party; (B) asserted
rights of others with respect to any Intellectual Property of the Company; or
(C) assertions that any Intellectual Property of the Company is invalid or
otherwise inadequate to protect the interest of the Company, that in each case
(if the subject of any unfavorable decision, ruling or finding), individually or
in the aggregate, would have or would reasonably be expected to have a Material
Adverse Change. There are no third parties who have been able to establish any
material rights to any Intellectual Property, except for the retained rights of
the owners or licensors of any Intellectual Property that is licensed to the
Company. There is no pending or, to the Company's knowledge, threatened action,
suit, proceeding or claim by others: (A) challenging the validity,





12




--------------------------------------------------------------------------------

enforceability or scope of any Intellectual Property of the Company or (B)
challenging the Company's rights in or to any Intellectual Property or (C) that
the Company materially infringes, misappropriates or otherwise violates or
conflicts with any Intellectual Property or other proprietary rights of others.
The Company has complied in all material respects with the terms of each
agreement described in the Registration Statement, Disclosure Package or
Prospectus pursuant to which any Intellectual Property is licensed to the
Company, and all such agreements related to products currently made or sold by
the Company, or to product candidates currently under development, are in full
force and effect. All patents issued in the name of, or assigned to, the
Company, and all patent applications made by or on behalf of the Company
(collectively, the “Company Patents”) have been duly and properly filed. The
Company is not aware of any material information that was required to be
disclosed to the United States Patent and Trademark Office (the “PTO”) but that
was not disclosed to the PTO with respect to any issued Company Patent, or that
is required to be disclosed and has not yet been disclosed in any pending
application in the Company Patents and that would preclude the grant of a patent
on such application. To the Company's knowledge, the Company is the sole owner
of the Company Patents.

EE.

Taxes. The Company has filed all returns (as hereinafter defined) required to be
filed with taxing authorities prior to the date hereof or has duly obtained
extensions of time for the filing thereof. The Company has paid all taxes (as
hereinafter defined) shown as due on such returns that were filed and has paid
all taxes imposed on or assessed against the Company, except for such exceptions
as could not be expected, individually or in the aggregate, to have a Material
Adverse Change. The provisions for taxes payable, if any, shown on the financial
statements filed with or as part of the Registration Statement are sufficient
for all accrued and unpaid taxes, whether or not disputed, and for all periods
to and including the dates of such consolidated financial statements. Except as
disclosed in writing to the Placement Agent, (i) no issues have been raised (and
are currently pending) by any taxing authority in connection with any of the
returns or taxes asserted as due from the Company, and (ii) no waivers of
statutes of limitation with respect to the returns or collection of taxes have
been given by or requested from the Company. The term “taxes” mean all federal,
state, local, foreign and other net income, gross income, gross receipts, sales,
use, ad valorem, transfer, franchise, profits, license, lease, service, service
use, withholding, payroll, employment, excise, severance, stamp, occupation,
premium, property, windfall profits, customs, duties or other taxes, fees,
assessments or charges of any kind whatever, together with any interest and any
penalties, additions to tax or additional amounts with respect thereto. The term
“returns” means all returns, declarations, reports, statements and other
documents required to be filed in respect to taxes.

FF.

Employee Benefit Laws. To the extent applicable, the operations of the Company
and its subsidiaries are and have been conducted at all times in material
compliance with the Employee Retirement Income Security Act of 1974, as amended,
the rules and regulations thereunder and any applicable related or similar
rules, regulations or guidelines, issued, administered or enforced by any
governmental agency (collectively, the “Employee Benefit Laws”) and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Company or its subsidiaries with respect to
the Employee Benefit Laws is pending or, to the knowledge of the Company,
threatened.

GG.

Compliance with Laws. The Company: (A) is and at all times has been in
compliance with all Applicable Laws, except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Change; (B) has not
received any correspondence from any Governmental Entity alleging or asserting
noncompliance with any Applicable Laws or any Authorizations; (C) possesses all
material Authorizations and such Authorizations are valid and in full force and
effect and the Company is not in material violation of any term of any such
Authorizations, in each case except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Change; (D) has not
received written notice of any claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any Governmental
Entity or third party alleging that any product operation or activity is in
violation of any Applicable Laws or Authorizations and has no knowledge that any
such Governmental Entity or third party is considering any such claim,
litigation, arbitration, action, suit, investigation or proceeding; (E) has not
received written notice that any Governmental Entity has taken, is taking or
intends to take action to limit, suspend, modify or revoke any Authorizations;
(F) has filed, obtained, maintained or submitted all material reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Applicable Laws or Authorizations
and that all such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments were complete and correct in
all material respects on the date filed (or were corrected or supplemented by a
subsequent submission); and (G) has not, either voluntarily or involuntarily,
initiated, conducted, or issued or caused to be





13




--------------------------------------------------------------------------------

initiated, conducted or issued, any recall, market withdrawal or replacement,
safety alert, post-sale warning, “dear doctor” letter, or other notice or action
relating to the alleged lack of safety or efficacy of any product or any alleged
product defect or violation and, to the Company's knowledge, no third party has
initiated, conducted or intends to initiate any such notice or action.

HH.

Ineligible Issuer.  At the time of filing the Registration Statement and any
post-effective amendment thereto, at the time of effectiveness of the
Registration Statement and any amendment thereto, at the earliest time
thereafter that the Company or another offering participant made a bona fide
offer (within the meaning of Rule 164(h)(2) of the Securities Act Regulations)
of the Securities and at the date hereof, the Company was not and is not an
“ineligible issuer,” as defined in Rule 405 of the Securities Act Rules, without
taking account of any determination by the Commission pursuant to Rule 405 of
the Securities Act Rules that it is not necessary that the Company be considered
an ineligible issuer.

II.

Industry Data.  The statistical and market-related data included in each of the
Registration Statement, the Disclosure Package and the Prospectus are based on
or derived from sources that the Company reasonably and in good faith believes
are reliable and accurate or represent the Company's good faith estimates that
are made on the basis of data derived from such sources.

JJ.

Forward-Looking Statements. No forward-looking statement (within the meaning of
Section 27A of the Securities Act and Section 21E of the Exchange Act) contained
in the Registration Statement, the Disclosure Package or the Prospectus has been
made or reaffirmed without a reasonable basis or has been disclosed other than
in good faith.

KK.

Margin Securities. The Company owns no “margin securities” as that term is
defined in Regulation U of the Board of Governors of the Federal Reserve System
(the “Federal Reserve Board”), and none of the proceeds of Offering will be
used, directly or indirectly, for the purpose of purchasing or carrying any
margin security, for the purpose of reducing or retiring any indebtedness which
was originally incurred to purchase or carry any margin security or for any
other purpose which might cause any of the shares of Common Stock to be
considered a “purpose credit” within the meanings of Regulation T, U or X of the
Federal Reserve Board.

LL.

Integration. Neither the Company, nor any of its affiliates, nor any person
acting on its or their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would cause the Offering to be integrated with prior
offerings by the Company for purposes of the Securities Act that would require
the registration of any such securities under the Securities Act.

MM.

Confidentiality and Non-Competition. To the Company's knowledge, no director,
officer, key employee or consultant of the Company is subject to any
confidentiality, non-disclosure, non-competition agreement or non-solicitation
agreement with any employer or prior employer that could reasonably be expected
to materially affect his ability to be and act in his respective capacity of the
Company or be expected to result in a Material Adverse Change.

NN.

Restriction on Sales of Capital Stock. The Company, on behalf of itself and any
successor entity, agrees that it will not, for a period of 90 days after the
date of this Agreement (the “Lock-Up Period”), (i) offer, pledge, sell, contract
to sell, sell any option or contract to purchase, purchase any option or
contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, any shares of capital
stock of the Company or any securities convertible into or exercisable or
exchangeable for shares of capital stock of the Company; (ii) file or cause to
be filed any registration statement with the Commission relating to the offering
of any shares of capital stock of the Company or any securities convertible into
or exercisable or exchangeable for shares of capital stock of the Company other
than the filing of a Registration Statement on Form S-8; (iii) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of capital stock of the Company, whether
any such transaction described in clause (i), (ii) or (iii) above is to be
settled by delivery of shares of capital stock of the Company or such other
securities, in cash or otherwise; or (iv) publicly announce an intention to
effect any transaction specified in clause (i), (ii) or (iii). The restrictions
contained in this Section NN shall not apply to (i) the Securities to be sold
hereunder, (ii) the issuance by the Company of shares of Common Stock upon the
exercise of a stock option or warrant or the conversion of a security
outstanding on the date hereof and disclosed as outstanding in the Prospectus,
(iii) the grant





14




--------------------------------------------------------------------------------

by the Company of stock options or other stock-based awards, or the issuance of
shares of capital stock of the Company under any equity compensation plan of the
Company as such plans are in existence on the date hereof and described in the
Prospectus, (iv) the issuance by the Company of shares of Common Stock pursuant
to the terms of that certain Master Exchange Agreement, dated December 5, 2016,
among the Company and Esousa Holdings LLC, a New York limited liability company,
as may be amended from time to time, or the registration of the sale or resale
of such shares, or (v) the issuance by the Company of shares of Common Stock in
satisfaction of certain fees due in connection with the closing under that
certain Share Purchase Agreement, dated April 7, 2016, among the Company, URI,
Inc. and Laramide Resources Ltd., as amended from time to time, or the
registration of the sale or resale of such shares.

8.

Conditions of the Obligations of the Placement Agent.

The obligations of the Placement Agent hereunder shall be subject to the
accuracy of the representations and warranties, in all material respects, on the
part of the Company set forth in Section 7 hereof, in each case as of the date
hereof and as of the Closing Date as though then made, to the timely performance
by each of the Company of its covenants and other obligations hereunder on and
as of such dates, and to each of the following additional conditions: 

A.

Regulatory Matters.

i.

Effectiveness of Registration Statement; Rule 424 Information. The Registration
Statement is effective on the date of this Agreement, and, on the Closing Date
no stop order suspending the effectiveness of the Registration Statement or any
post-effective amendment thereto has been issued under the Securities Act, no
order preventing or suspending the use of any Preliminary Prospectus or the
Prospectus has been issued and no proceedings for any of those purposes have
been instituted or are pending or, to the Company’s knowledge, contemplated by
the Commission. The Company has complied with each request (if any) from the
Commission for additional information. All filings with the Commission required
by Rule 424 under the Securities Act to have been filed by the Closing Date,
shall have been made within the applicable time period prescribed for such
filing by Rule 424.

ii.

FINRA Clearance. On or before the Closing Date of this Agreement, the Placement
Agent shall have received clearance from FINRA as to the amount of compensation
allowable or payable to the Placement Agent as described in the Registration
Statement.

B.

Company Counsel Matters.

i.

On the Closing Date, the Placement Agent shall have received the favorable
opinion of Hogan Lovells US LLP, counsel for the Company, dated the Closing Date
and addressed to the Placement Agent, substantially in form and substance
reasonably satisfactory to the Placement Agent.  

C.

Comfort Letters.

i.

Comfort Letter. At the time this Agreement is executed, Placement Agent shall
have received from Hein & Associates LLP a cold comfort letter containing
statements and information of the type customarily included in accountants’
comfort letters with respect to the financial statements and certain financial
information contained in the Registration Statement, the Disclosure Package and
the Prospectus, addressed to the Placement Agent and in form and substance
satisfactory in all respects to Placement Agent, dated as of the date of this
Agreement.

ii.

Bring-down Comfort Letter. At the Closing Date, the Placement Agent shall have
received from Hein & Associates LLP a letter, dated as of the Closing Date, to
the effect that Hein & Associates LLP reaffirms the statements made in the
letter furnished pursuant to Section 8.C.i. except that the specified date
referred to shall be a date not more than three (3) business days prior to the
Closing Date.





15




--------------------------------------------------------------------------------



D.

Officers’ Certificates.

i.

Officers’ Certificate. The Company shall have furnished to the Placement Agent a
certificate, dated the Closing Date, of its Chief Executive Officer and its
Chief Financial Officer stating that (i) such officers have carefully examined
the Registration Statement, the Disclosure Package, any Issuer Free Writing
Prospectus and the Prospectus and, in their opinion, the Registration Statement
and each amendment thereto, as of the Initial Sale Time and through the Closing
Date did not include any untrue statement of a material fact and did not omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and the Disclosure Package, as of the Initial
Sale Time through the Closing Date, any Issuer Free Writing Prospectus as of its
date and as of the Closing Date, the Prospectus and each amendment or supplement
thereto, as of the respective date thereof and as of the Closing Date, did not
include any untrue statement of a material fact and did not omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances in which they were made, not misleading, (ii) since the filing
of the most recent Registration Statement, no event has occurred which should
have been set forth in a supplement or amendment to the Registration Statement,
the Disclosure Package or the Prospectus, (iii) to their knowledge after
reasonable investigation, as of the Closing Date, the representations and
warranties of the Company in this Agreement are true and correct, in all
material respects, and the Company has complied, in all material respects, with
all agreements and satisfied all conditions on its part to be performed or
satisfied hereunder at or prior to the Closing Date, and (iv) there has not
been, subsequent to the date of the most recent audited financial statements
included in the Disclosure Package, any Material Adverse Change in the financial
position or results of operations of the Company, or any change or development
that, singularly or in the aggregate, would involve a Material Adverse Change or
a prospective Material Adverse Change, in or affecting the condition (financial
or otherwise), results of operations, business, assets or prospects of the
Company, except as set forth in the Prospectus.

ii.

Secretary’s Certificate. At of the Closing Date the Placement Agent shall have
received a certificate of the Company signed by the Secretary of the Company,
dated the Closing Date, certifying: (i) that each of the Company’s Charter and
Bylaws is true and complete, has not been modified and is in full force and
effect; (ii) that the resolutions of the Company’s Board of Directors relating
to the Offering are in full force and effect and have not been modified; and
(iii) the good standing of the Company and its subsidiaries. The documents
referred to in such certificate shall be attached to such certificate.

E.

No Material Changes. Prior to and on the Closing Date: (i) there shall have been
no Material Adverse Change or development involving a prospective Material
Adverse Change in the condition or prospects or the business activities,
financial or otherwise, of the Company from the latest dates as of which such
condition is set forth in the Registration Statement, the Disclosure Package and
the Prospectus; (ii) no action, suit or proceeding, at law or in equity, shall
have been pending or threatened against the Company or any affiliates of the
Company before or by any court or federal or state commission, board or other
administrative agency wherein an unfavorable decision, ruling or finding may
materially adversely affect the business, operations, prospects or financial
condition or income of the Company, except as set forth in the Registration
Statement, the Disclosure Package and the Prospectus; (iii) no stop order shall
have been issued under the Securities Act and no proceedings therefor shall have
been initiated or threatened by the Commission; and (iv) the Registration
Statement, the Disclosure Package and the Prospectus and any amendments or
supplements thereto shall contain all material statements which are required to
be stated therein in accordance with the Securities Act and the Securities Act
Regulations and shall conform in all material respects to the requirements of
the Securities Act and the Securities Act Regulations, and neither the
Registration Statement, the Disclosure Package nor the Prospectus nor any
amendment or supplement thereto shall contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

F.

Reserved.





16




--------------------------------------------------------------------------------



G.

Additional Documents. At the Closing Date, Placement Agent Counsel shall have
been furnished with such documents and opinions as they may require in order to
evidence the accuracy of any of the representations or warranties, or the
fulfillment of any of the conditions, herein contained; and all proceedings
taken by the Company in connection with the issuance and sale of the Securities
as herein contemplated shall be satisfactory in form and substance to the
Placement Agent and Placement Agent Counsel.

9.

Indemnification and Contribution; Procedures. 

A.

Indemnification of the Placement Agent. The Company agrees to indemnify and hold
harmless the Placement Agent, its affiliates and each person controlling such
Placement Agent (within the meaning of Section 15 of the Securities Act), and
the directors, officers, agents and employees of the Placement Agent, its
affiliates and each such controlling person (the Placement Agent, and each such
entity or person hereafter is referred to as an “Indemnified Person”) from and
against any losses, claims, damages, judgments, assessments, costs and other
liabilities (collectively, the “Liabilities”), and shall reimburse each
Indemnified Person for all fees and expenses (including the reasonable fees and
expenses of counsel for the Indemnified Persons, except as otherwise expressly
provided in this Agreement) (collectively, the “Expenses”) and agrees to advance
payment of such Expenses as they are incurred by an Indemnified Person in
investigating, preparing, pursuing or defending any actions, whether or not any
Indemnified Person is a party thereto, arising out of or based upon any untrue
statement or alleged untrue statement of a material fact contained in (i) the
Registration Statement, the Disclosure Package, the Preliminary Prospectus, the
Prospectus or in any Issuer Free Writing Prospectus (as from time to time each
may be amended and supplemented); (ii) any materials or information provided to
investors by, or with the approval of, the Company in connection with the
marketing of the Offering, including any “road show” or investor presentations
made to investors by the Company (whether in person or electronically); or (iii)
any application or other document or written communication (in this Section 9,
collectively called “application”) executed by the Company or based upon written
information furnished by the Company in any jurisdiction in order to qualify the
Securities under the securities laws thereof or filed with the Commission, any
state securities commission or agency, any national securities exchange; or the
omission or alleged omission therefrom of a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, unless such statement
or omission was made in reliance upon, and in conformity with, the Placement
Agent’s information. The Company also agrees to reimburse each Indemnified
Person for all Expenses as they are incurred in connection with such Indemnified
Person’s enforcement of his or its rights under this Agreement.

B.

Procedure. Upon receipt by an Indemnified Person of actual notice of an action
against such Indemnified Person with respect to which indemnity may reasonably
be expected to be sought under this Agreement, such Indemnified Person shall
promptly notify the Company in writing; provided that failure by any Indemnified
Person so to notify the Company shall not relieve the Company from any
obligation or liability which the Company may have on account of this Section 9
or otherwise to such Indemnified Person, except to the extent (and only to the
extent) that its ability to assume the defense is actually impaired by such
failure or delay. The Company shall have the right to assume the defense of any
such action (including the employment of counsel and reasonably satisfactory to
the Placement Agent). Any Indemnified Person shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Person unless: (i) the Company has failed promptly to assume the
defense and employ counsel for the benefit of the Placement Agent and the other
Indemnified Persons or (ii) such Indemnified Person shall have been advised that
in the opinion of counsel that there is an actual or potential conflict of
interest that prevents (or makes it imprudent for) the counsel engaged by the
Company for the purpose of representing the Indemnified Person, to represent
both such Indemnified Person and any other person represented or proposed to be
represented by such counsel, it being understood, however, that the Company
shall not be liable for the expenses of more than one separate firm of attorneys
for the Placement Agent and all Indemnified persons in any one action or series
of related actions in the same jurisdiction. The Company shall not be liable for
any settlement of any action effected without its written consent (which shall
not be unreasonably withheld). In addition, the Company shall not, without the
prior written consent of the Placement Agent, settle, compromise or consent to
the entry of any judgment in or otherwise seek to terminate any pending or
threatened action in respect of which advancement, reimbursement,
indemnification or contribution may be sought hereunder (whether or not such
Indemnified Person is a party thereto) unless such settlement, compromise,
consent or termination (i) includes an unconditional release of each Indemnified
Person, acceptable to such Indemnified Party, from all Liabilities arising out
of such action for which indemnification or contribution may be sought hereunder
and (ii) does not include a statement as to or an





17




--------------------------------------------------------------------------------

admission of fault, culpability or a failure to act, by or on behalf of any
Indemnified Person. The advancement, reimbursement, indemnification and
contribution obligations of the Company required hereby shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as every Liability and Expense is incurred and is due and payable,
and in such amounts as fully satisfy each and every Liability and Expense as it
is incurred (and in no event later than 30 days following the date of any
invoice therefore).

C.

Indemnification of the Company. The Placement Agent agrees to indemnify and hold
harmless the Company, its directors, its officers who signed the Registration
Statement and persons who control the Company within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act against any and all
Liabilities, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions made in the Registration Statement, any
Preliminary Prospectus, the Disclosure Package or Prospectus or any amendment or
supplement thereto, in reliance upon, and in strict conformity with, the
Placement Agent’s Information. In case any action shall be brought against the
Company or any other person so indemnified based on any Preliminary Prospectus,
the Registration Statement, the Disclosure Package or Prospectus or any
amendment or supplement thereto, and in respect of which indemnity may be sought
against the Placement Agent, the Placement Agent shall have the rights and
duties given to the Company, and the Company and each other person so
indemnified shall have the rights and duties given to the Placement Agent by the
provisions of Section 9.B. The Company agrees promptly to notify the Placement
Agent of the commencement of any litigation or proceedings against the Company
or any of its officers, directors or any person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, in connection with the issuance and sale of the Securities or
in connection with the Registration Statement, the Disclosure Package, the
Prospectus or any Issuer Free Writing Prospectus; provided that failure by the
Company so to notify the Placement Agent shall not relieve the Placement Agent
from any obligation or liability which the Placement Agent may have on account
of this Section 9 or otherwise to the Company, except to the extent (and only to
the extent) that its ability to assume the defense is actually impaired by such
failure or delay.

D.

Contribution. In the event that a court of competent jurisdiction makes a
finding that indemnity is unavailable to an Indemnified Person, the Company
shall contribute to the Liabilities and Expenses paid or payable by such
Indemnified Person in such proportion as is appropriate to reflect (i) the
relative benefits to the Company, on the one hand, and to the Placement Agent
and any other Indemnified Person, on the other hand, of the matters contemplated
by this Agreement or (ii) if the allocation provided by the immediately
preceding clause is not permitted by applicable law, not only such relative
benefits but also the relative fault of the Company, on the one hand, and the
Placement Agent and any other Indemnified Person, on the other hand, in
connection with the matters as to which such Liabilities or Expenses relate, as
well as any other relevant equitable considerations; provided that in no event
shall the Company contribute less than the amount necessary to ensure that all
Indemnified Persons, in the aggregate, are not liable for any Liabilities and
Expenses in excess of the amount of commissions actually received by the
Placement Agent pursuant to this Agreement. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company on the one hand
or the Placement Agent on the other and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The Company and the Placement Agent agree that it would not be just
and equitable if contributions pursuant to this subsection (D) were determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to above in this subsection
(D). For purposes of this paragraph, the relative benefits to the Company, on
the one hand, and to the Placement Agent on the other hand, of the matters
contemplated by this Agreement shall be deemed to be in the same proportion as:
(a) the total value received by the Company in the Offering, whether or not such
Offering is consummated, bears to (b) the commissions paid to the Placement
Agent under this Agreement. Notwithstanding the above, no person guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act shall be entitled to contribution from a party who was not guilty
of fraudulent misrepresentation.

E.

Survival. The advancement, reimbursement, indemnity and contribution obligations
set forth in this Section 9 shall remain in full force and effect regardless of
any termination of, or the completion of any Indemnified Person’s services under
or in connection with, this Agreement.





18




--------------------------------------------------------------------------------



10.

Limitation of Dawson’s Liability to the Company.

Dawson and the Company further agree that neither Dawson nor any of its
affiliates or any of their respective officers, directors, controlling persons
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act), employees or agents shall have any liability to the Company, its
security holders or creditors, or any person asserting claims on behalf of or in
the right of the Company (whether direct or indirect, in contract or tort, for
an act of negligence or otherwise) for any losses, fees, damages, liabilities,
costs, expenses or equitable relief arising out of or relating to this Agreement
or the Services rendered hereunder, except for losses, fees, damages,
liabilities, costs or expenses that arise out of or are based on any action of
or failure to act by Dawson and that are finally judicially determined to have
resulted solely from the gross negligence or willful misconduct of Dawson.

11.

Limitation of Engagement to the Company.

The Company acknowledges that Dawson has been retained only by the Company, that
Dawson is providing services hereunder as an independent contractor (and not in
any fiduciary or agency capacity) and that the Company’s engagement of Dawson is
not deemed to be on behalf of, and is not intended to confer rights upon, any
shareholder, owner or partner of the Company or any other person not a party
hereto as against Dawson or any of its affiliates, or any of its or their
respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act), employees
or agents. Unless otherwise expressly agreed in writing by Dawson, no one other
than the Company is authorized to rely upon any statement or conduct of Dawson
in connection with this Agreement. The Company acknowledges that any
recommendation or advice, written or oral, given by Dawson to the Company in
connection with Dawson’s engagement is intended solely for the benefit and use
of the Company’s management and directors in considering a possible Offering,
and any such recommendation or advice is not on behalf of, and shall not confer
any rights or remedies upon, any other person or be used or relied upon for any
other purpose. Dawson shall not have the authority to make any commitment
binding on the Company. The Company, in its sole discretion, shall have the
right to reject any investor introduced to it by Dawson. If any purchase
agreement and/or related transaction documents are entered into between the
Company and the investors in the Offering, Dawson will be entitled to rely on
the representations, warranties, agreements and covenants of the Company
contained in any such purchase agreement and related transaction documents as if
such representations, warranties, agreements and covenants were made directly to
Dawson by the Company.

12.

Amendments and Waivers.

No supplement, modification or waiver of this Agreement shall be binding unless
executed in writing by the party to be bound thereby. The failure of a party to
exercise any right or remedy shall not be deemed or constitute a waiver of such
right or remedy in the future. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (regardless of whether similar), nor shall any such waiver be deemed or
constitute a continuing waiver unless otherwise expressly provided.

13.

Confidentiality.

In the event of the consummation or public announcement of any Offering, Dawson
shall have the right to disclose its participation in such Offering, including,
without limitation, the placement at its cost of “tombstone” advertisements in
financial and other newspapers and journals. Dawson agrees not to use any
confidential information concerning the Company provided to Dawson by the
Company for any purposes other than those contemplated under this Agreement.  

14.

Headings.  

The headings of the various sections of this Agreement have been inserted for
convenience of reference only and will not be deemed to be part of this
Agreement.





19




--------------------------------------------------------------------------------



15.

Counterparts.

This Agreement may be executed in one or more counterparts and, if executed in
more than one counterpart, the executed counterparts shall each be deemed to be
an original and all such counterparts shall together constitute one and the same
instrument.

16.

Severability.  

In case any provision contained in this Agreement should be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein will not in any way be affected or
impaired thereby.

17.

Use of Information.

The Company will furnish Dawson such written information as Dawson reasonably
requests in connection with the performance of its services hereunder. The
Company understands, acknowledges and agrees that, in performing its services
hereunder, Dawson will use and rely entirely upon such information as well as
publicly available information regarding the Company and other potential parties
to an Offering and that Dawson does not assume responsibility for independent
verification of the accuracy or completeness of any information, whether
publicly available or otherwise furnished to it, concerning the Company or
otherwise relevant to an Offering, including, without limitation, any financial
information, forecasts or projections considered by Dawson in connection with
the provision of its services.

18.

Absence of Fiduciary Relationship.

The Company acknowledges and agrees that: (a) the Placement Agent has been
retained solely to act as Placement Agent in connection with the sale of the
Securities and that no fiduciary, advisory or agency relationship between the
Company and the Placement Agent has been created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether the
Placement Agent has advised or is advising the Company on other matters and that
the Placement Agent owes the Company only those duties and obligations set forth
in this Agreement; (b) the Share Purchase Price and Pre-Funded Warrant Purchase
Price and other terms of the Securities set forth in this Agreement were
established by the Company following discussions and arms-length negotiations
with the Placement Agent and the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement; (c) it has been advised that the
Placement Agent and its affiliates are engaged in a broad range of transactions
that may involve interests that differ from those of the Company and that the
Placement Agent has no obligation to disclose such interest and transactions to
the Company by virtue of any fiduciary, advisory or agency relationship; and (d)
it has been advised that the Placement Agent is acting, in respect of the
transactions contemplated by this Agreement, solely for the benefit of the
Placement Agent, and not on behalf of the Company and that the Placement Agents
may have interests that differ from those of the Company. The Company waives to
the full extent permitted by applicable law any claims it may have against the
Placement Agent arising from an alleged breach of fiduciary duty in connection
with the Offering.

19.

Survival of Indemnities, Representations, Warranties, Etc.

The respective indemnities, covenants, agreements, representations, warranties
and other statements of the Company and Placement Agent, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Placement Agents, the Company, the Purchasers or any person controlling
any of them and shall survive delivery of and payment for the Securities.
Notwithstanding any termination of this Agreement, including without limitation
any termination pursuant to Section 5, the payment, reimbursement, indemnity,
contribution and advancement agreements contained in Sections 2, 9, 10, and 11,
respectively, and the Company’s covenants, representations, and warranties set
forth in this Agreement shall not terminate and shall remain in full force and
effect at all times. The indemnity and contribution provisions contained in
Section 9 and the covenants, warranties and representations of the Company
contained in this Agreement shall remain operative and in full force and effect
regardless of (i) any termination of this Agreement, (ii) any investigation made
by or on behalf of any Placement Agent, any person who





20




--------------------------------------------------------------------------------

controls any Placement Agent within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act or any affiliate of any
Placement Agent, or by or on behalf of the Company, its directors or officers or
any person who controls the Company within the meaning of either Section 15 of
the Securities Act or Section 20 of the Exchange Act, and (iii) the issuance and
delivery of the Securities.

20.

Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made and to be fully performed
therein. Any disputes that arise under this Agreement, even after the
termination of this Agreement, will be heard only in the state or federal courts
located in the City of New York, State of New York. The parties hereto expressly
agree to submit themselves to the jurisdiction of the foregoing courts in the
City of New York, State of New York. The parties hereto expressly waive any
rights they may have to contest the jurisdiction, venue or authority of any
court sitting in the City and State of New York.

21.

Notices.

All communications hereunder shall be in writing and shall be mailed, hand
delivered or faxed and confirmed to the parties hereto as follows: 

If to the Company:

Uranium Resources, Inc.

6950 S. Potomac Street, Suite 300

Centennial, Colorado 80112

Attention: Chief Executive Officer

If to the Placement Agent:

Dawson James Securities, Inc.

1 North Federal Highway – 5th Floor

Boca Raton, FL 33432

Attention: Chief Executive Officer




Any party hereto may change the address for receipt of communications by giving
written notice to the others. 

22.

Miscellaneous.

This Agreement shall not be modified or amended except in writing signed by
Dawson and the Company. This Agreement constitutes the entire agreement of
Dawson and the Company, and supersedes any prior agreements, with respect to the
subject matter hereof. If any provision of this Agreement is determined to be
invalid or unenforceable in any respect, such determination will not affect such
provision in any other respect, and the remainder of this Agreement shall remain
in full force and effect. This Agreement may be executed in counterparts
(including facsimile or .pdf counterparts), each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.

23.

Successors.

This Agreement will inure to the benefit of and be binding upon the parties
hereto, and to the benefit of the employees, officers and directors and
controlling persons referred to in Section 9 hereof, and to their respective
successors, and personal representative, and, except as set forth in Section 9
of this Agreement, no other person will have any right or obligation hereunder. 





21




--------------------------------------------------------------------------------



24.

Partial Unenforceability.

The invalidity or unenforceability of any section, paragraph or provision of
this Agreement shall not affect the validity or enforceability of any other
section, paragraph or provision hereof. If any Section, paragraph or provision
of this Agreement is for any reason determined to be invalid or unenforceable,
there shall be deemed to be made such minor changes (and only such minor
changes) as are necessary to make it valid and enforceable.

[SIGNATURE PAGE TO FOLLOW]





22




--------------------------------------------------------------------------------




In acknowledgment that the foregoing correctly sets forth the understanding
reached by Dawson and the Company, and intending to be legally bound, please
sign in the space provided below, whereupon this letter shall constitute a
binding Agreement as of the date executed.  

Very truly yours,

URANIUM RESOURCES, INC.




By:_/s/ Christopher M. Jones___________ 

      Name: Christopher M. Jones

       Title: President and Chief Executive Officer




Agreed and accepted as of the date first above written.

 

DAWSON JAMES SECURITIES, INC.




By:_/s/ Robert D. Keyser Jr.____________

       Name: Robert D. Keyser, Jr.

       Title:  Chief Executive Officer

  









































23




--------------------------------------------------------------------------------




SCHEDULE I




Issuer General Use Free Writing Prospectuses

 

None.

 





24


